Vista la anterior moción de desestimación y apareciendo de la misma y de la certificación acompañada que la sentencia se dictó en este caso en marzo 10 del corriente año, que la apelación se interpuso el día 10 de abril de 1928, que el apelante solicitó y obtuvo varias prórrogas para radicar la exposición del caso lo que no lia becbo basta la fecba. No habiéndose radicado la transcripción en el Tribunal Supremo se declara con lugar la referida moción y en su consecuencia se desestima la apelación..